PER CURIAM.
Appellant, Deogracia Reynoso, seeks reversal of his conviction of burglary and sentence of one year probation. The thrust of his argument is that the trial court erred in denying his motion for judgment of acquittal at the close of the state’s case and it further erred in imposing a sentence of one year probation. We reverse on both points.
Deogracia was charged with burglarizing his former place of employment several months after he had been discharged. The evidence adduced by the state was in great measure circumstantial. The most damning evidence however was fingerprints found on a broken window where entry had been effected. The fingerprints belonged to Deogracia. Furthermore, the evidence also showed that the inside of the window had been tinted after Deogracia’s departure. Be that as it may, the evidence fails to prove beyond a reasonable doubt that *559the prints were found on the inside of the window as opposed to the outside thereof. This is vital to proving a circumstantial evidence case on this record.
Accordingly, we hold that the trial court erred in denying Deogracia’s motion for a judgment of acquittal. We therefore reverse the judgment and sentence and remand with directions to discharge appellant.
GLICKSTEIN and FARMER, JJ., and DOWNEY, JAMES C., Senior Judge, concur.